Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants filing of amended claims dated 5/18/2021. Claims 1-20 has been cancelled. Claims 21-50 are pending and are examined based on the merits herein. 
Application Priority
This application filed 03/08/2021 is a continuation of 16505000, filed 07/08/2019, now U.S. 10940147, 16505000 is a continuation of 15619074, filed 06/09/2017, now U.S. 10383870, 15619074 Claims Priority from Provisional Application 62348276, filed 06/10/2016.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 3/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 22, 27-30, 32-38, 41-50 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 8,992,891).
Cohen claims a method for the treatment of Charcot Marie Tooth 1A (CMT1A) disease in a subject in need thereof, comprising administering to the subject an effective amount of a combination of at least two compounds selected from D -sorbitol, baclofen, pilocarpine, naltrexone or salts thereof and further comprising a step of diagnosing the subject as having CMT1A. The reference teaches a dosage of about 2 to about 20 mg per day of baclofen (oral); from about 1 to about 20 mg per day of naltrexone (oral) and from about 1 to about 50 g per day of D-sorbitol (oral) (see col. 9-10, compound A, B and D, col. 21 for dosages). Cohen teach that majority of CMT patients harbor a duplication of a chromosome 17 fragment containing a myelin gene: PMP22 (form CMT1A) (col. 1, lines 27-29). Cohen teach that the duration of the therapy depends on the stage of the disease being treated, the age and condition of the patient, and how the patient responds to the treatment (col. 15, lines 39-41).
A person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to administer a combination of sorbitol, naltrexone and baclofen in subjects with CMT1A from Cohen. Cohen teaches a step of diagnosing the subjects and CMT subjects harbor a duplication of PMP22. A person of ordinary skill in the art before the effective filing date of the invention would have been motivated to administer such a combination is in expectation of achieving therapeutic benefits in treating CMT1A. As to the limitation of the subject is human at an early stage of the disease and showing no signs of CMT1A, it would have been obvious to a skilled artisan (e.g. physician) to administer the claimed agents in combination as soon as the subject has been diagnosed with CMT1A all stages including at an early stage of the disease. Thus claim 21 is addressed. As to claim 22, Cohen teaches a step of diagnosing the subjects and CMT subjects harbor a duplication of PMP22. Thus one of ordinary skill in the art would have found it obvious to do a genetic test for evaluation. As to claims 27-30 there is no age limitation of the subject in the reference claims. Hence it would have been obvious to administer the combination therapy to any patient with CMT1A. As to claims 32, 35-36, Cohen teach sorbitol in the combination therapy for CMT1A. Hence one of ordinary skill in the art would have found it obvious to use R/S sorbitol. As to the amounts, Cohen teach D-sorbitol at a daily dose of 1 to 50 g; baclofen at a daily dose of 2 to 20 mg and naltrexone at a daily dose of 1 to 20 mg which falls within the claimed amount ranges. As to claims 33-34, if 20 mg of baclofen, 1000 mg of sorbitol (1 g), and 1 mg of naltrexone is added this results in the ratio of claim 33. It is noted that the amounts in a composition is clearly a result effective parameter can be routinely optimized by a skilled artisan, particularly here as the combination therapy is known in the art for CMT1A to be treated. As to claims 37-38 It is within the skill of the physician to administer the therapy chronically based on the symptoms and severity of the condition of the patient. Claims 41-50 are addressed by Cohen because administration of the same combination in the same dosage amounts to the same set of CMT1A subjects would result in the same pharmacological effects and with the scores as claimed. 

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 8,992,891) as applied to claims above and in view of Haberlova et al. (J of Pediatric Neurology, 2010, p 407-410).
Claims 23-25 are further limiting claim 21 based on the CMT scores. 
Cohen teachings discussed as above. Cohen do not teach the limitations in claims 23-25. 
Haberlova teachings are to the utility of the Charcot Marie Tooth neuropathy score (CMTNS) for evaluation of severity of the disease in young children with CMT1A. Table 1 depicts CMTNS score scale. The reference teaches that CMT is the most common hereditary peripheral neuropathy, is clinically characterized by progressive weakness and atrophy of distal muscles of the limbs (p 407, col. 2, and lines 1-2). The reference teaches that current validated scoring scaled for CMT are CMTNS and neuropathy impairment score; both work well for adult patients and also for children over 10 years of age and children with CMT (aged 3-10 years) were examined clinically and were scored under the CMTNS scale (see abstract). The CMTNS score with genetically proven type IA CMT disease is 8 (see Table 3). In table 1, the CMTNS scale is provided with the parameters associated with symptoms and the maximum total score is 36. Haberlova teach that the disorder is most frequently caused by a duplication of the peripheral myelin protein 22 gene (PMP22) and there is no cure for CMT1A (see p 407, para 1). Out of 20 patients tested two patients were still asymptotic. 
From Haberlova a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious that CMTNS scale, CMTPedS neuropathy scores are measured in CMT1A patients. It would have been obvious that CMTNS is specifically over 8 for CMT1A patients and the maximum scale being 36. Thus a physician or a clinician would have found it obvious to use the neuropathy scales to evaluate the severity of the CMT1A disease and treat the patients until the score is low, less than 8 or 30. A physician or a clinician would have found it obvious to provide treatment until the patient have an ONLS of 0 so that the symptoms of CMT is treated. A skilled artisan would have been motivated to measure the CMTNS or CMTPeds in subjects with CMT1A before and after therapy with the combination of agents as in the instant claims to evaluate (i) whether the treatment was effective, (ii) the symptoms of the patients (iii) whether additional therapy is required. Thus claims 22-25 would have been obvious over the combined prior art teachings. As to claim 26, the patients examined included patients who were asymptotic. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,383,870 (‘870).


The currently claimed method is directed to:

    PNG
    media_image1.png
    146
    663
    media_image1.png
    Greyscale

The dependent claims are limited to the gene is identified by testing, scores, age limits, subject being asymptomatic, dose amount, dosage regimen period, the combination including R/S baclofen, chronic administration of the agents, reduction period of the symptoms, signs, improvement in scores, delay in sign or symptom for at least one year, and score values based on the treatment. 
‘870 reference claims method is directed to a method of treating Charcot Marie Tooth type 1A disease (CMT1A) in a subject diagnosed to bear a duplication or mutation of a PMP22 gene comprising administering transiently for 5 years or less to said subject a combination of baclofen, sorbitol, and naltrexone, or a pharmaceutically acceptable salt thereof, effective to treat CMT1A, wherein said subject is a human of 2 years of age or less and is at an early stage of the disease; and the method provides in said subject a long term reduction of a sign, symptom, or clinical manifestation of CMT1A for at least 1 month after cessation of the transient administration. The dependent reference claims are limited to the gene is identified by testing, age of the subject to about 6m or less, transient administration time, subject being asymptomatic, scores, measuring at specific time intervals the progress of treatment, chronic administration of the agents, dosage amount, the combination including R/S baclofen, onset delayed or reduction in symptoms for at least 6 m. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both methods are to treating CMT1A in a subject bearing a duplication or mutation of a PMP22 gene in a subject with a combination of baclofen, sorbitol and naltrexone. Both teach measuring the scores in the patients. Thus claims 21-26 would have been obvious over reference claims, 1-3, 6-8, 13. As to claims 27-30, they are obvious over claim 1 because the subjects can be 2 years of age or less. As to claims 31-38, they are addressed by reference claims 6-8, 12, 14 and 11. As to claim 39, 40, they are addressed by reference claim 1. Claims 41-50 are addressed by reference claims 1, 15-17. 

Claims 21-38, 41-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,940,147 (‘147).
The currently claimed method(s) as above. 
‘147 reference  method claims are directed to a method of treating Charcot Marie Tooth type 1A disease (CMT1A) in a subject bearing a duplication or mutation of a PMP22 gene, comprising the step of administering to the subject a combination of baclofen, sorbitol, and naltrexone, or a pharmaceutically acceptable salt thereof, effective to treat CMT1A; wherein the subject is a human of 2 years of age or less and is at an early stage of the disease. The dependent claims are limited to the gene is identified by testing, age of the subject to about 1 year, 6m or less, scores, subject being asymptomatic, dosage amount, the combination including R/S baclofen, chronic administration of the agents. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both methods are to treating CMT1A in a subject bearing a duplication or mutation of a PMP22 gene in a subject with a combination of baclofen, sorbitol and naltrexone. Both teach measuring the scores in the patients. Thus claims 21-26 would have been obvious over reference claims, 1-9.  As to claims 27-30, they are obvious over claim 1 because the subjects can be 2 years of age or less. As to claims 31-38, they are addressed by reference claims 10-18. Claims 41-50 are addressed by reference claims because administration of the same combination in the same dosage amounts to the same set of CMT1A subjects would result in the same pharmacological effects and with the scores as claimed. 

	Claims 21, 27-30, 37-38, 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US 8,992,891 (‘891), or claims 1-25 of US 10,905,686 (‘686) or claims 1-5 of US 9,427,436 (‘436) or claims 1-24 of US 10,583,135 (‘135) or claims 1-14 of US 9,566,275 (‘275) or claims 1-35 of US 10,849,851 (‘851). 
	The currently claimed method as above.
	‘891 reference claims are directed to:

    PNG
    media_image2.png
    261
    978
    media_image2.png
    Greyscale

	‘686 claims are directed to:
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The dependent and other claims include the unit dosage form comprising the composition as in claim 1 and a patient pack comprising the liquid oral composition. 
	‘436 reference claims are directed to:

    PNG
    media_image4.png
    221
    961
    media_image4.png
    Greyscale

	‘135 reference claims are directed to:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	


‘275 reference claims are directed to:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	’851 reference claims are directed to:
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The instant claims 21, 27-30, 37-38 would have been obvious from the reference claims of above patent(s) because the reference claims of (‘891), or (‘686) or (‘436) or (‘135) or (‘275) or (‘851).teach a composition comprising baclofen, sorbitol and naltrexone for treatment of CMT1A in a subject. As to the limitation of the subject having a mutation or duplication of PMP22 gene, the reference claims is not limited to any CMT1A specific subject (e.g. gene mutation)  but includes all subject with the CMT1A disorder. As to the limitation of the subject is human at an early stage of the disease and showing no signs of CMT1A, it would have been obvious to a skilled artisan (e.g. physician) to administer the claimed agents in combination as soon as the subject has been diagnosed with CMT1A all stages including at an early stage of the disease. As to claims 27-30, 37-38 there is no age limitation of the subject in the reference claims. Hence it would have been obvious to administer the combination therapy to any patient with CMT1A. It is within the skill of the physician to administer the therapy chronically based on the condition of the patient and it is a dosage regimen. Claims 41-50 are addressed by reference claims because administration of the same combination in the same dosage amounts to the same set of CMT1A subjects would result in the same pharmacological effects and with the scores as claimed. 
				            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627